Citation Nr: 0111493	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  97-32 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1996, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Vietnam from July 1967 to July 1968.  His commendations 
include the Vietnam Service Medal (VSM) with the bronze 
service star, and the Republic of Vietnam Campaign Medal with 
1960 device.  His relevant military occupation specialty 
(MOS) was a cargo handler, with the 403rd Transportation 
Company.  

3.  The veteran has a current medical diagnosis of PTSD.

4.  The veteran's in service stressors are substantially 
corroborated by credible supporting evidence showing that he 
experienced mortar, rocket and artillery attacks with 
injuries to service personnel, was exposed to small arms 
fire, and witnessed a truck in a convoy get blown up by a 
mine injuring personnel.  

5.  The veteran's October 1995 VA evaluation report diagnoses 
PTSD based on the veteran's in service stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1154, (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination addressing his psychiatric 
disorder and the RO has attempted to verify his stressors.  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary, and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen v. 
Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2000).  However, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  

Turning to the medical evidence, the record reveals that the 
veteran was normal from a psychological standpoint upon entry 
into service, and that he received no psychiatric treatment 
during service.  As with his entrance examination, his 
discharge examination report states that he was normal from a 
psychological standpoint.  Currently he has several diagnoses 
of PTSD from VA and private mental health professionals.  
Most recently, a September 2000 psychiatric report from a 
private physician, Dr. Macam, indicates that the veteran has 
been treated for PTSD since 1993, and is currently on 
medication for this disorder.  The private and VA medical 
records note that the diagnosis of PTSD is based on 
identified symptoms such as recurrent intrusive thoughts, 
nightmares, flashbacks, irritability, avoidance of social 
situations and others, eruptions of violence with little 
stimulation, and crying upon hearing the sounds of 
helicopters.  An October 1995 VA examination also asserts 
that the veteran's diagnosis of PTSD is based on such in 
service stressors as the veteran's exposure to small weapons 
fire, artillery and other enemy attacks, his participation in 
convoys during which the lead truck was blown up sometimes 
killing or injuring the personnel involved, transporting body 
bags to freezers, and having to open the body bags and see 
and smell the contents.  Therefore, based on the medical 
evidence presented, the Board determines that the veteran 
currently has a valid diagnosis of PTSD.

However, the inquiry does not end with a current diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(2000).  

In the present case, the veteran has submitted statements 
asserting that he served in the 403rd Transportation Company, 
and was in Vietnam from approximately July 1967 to July 1968.  
He identified specific stressors of working temporary duty in 
a morgue in February 1968 while stationed in Da Nang.  This 
duty involved unloading body bags, assisting in denture 
identification, moving bodies to freezers, assisting in 
embalming and scrubbing down bodies, and placing bodies in 
metal coffins for transport to the United States.  Subsequent 
to this experience his unit moved to a new location, and the 
veteran related stressors of participating in convoys between 
Quang Tri and Phu Bai from March 1968 to June 1968.  During 
this time he was exposed to small arms fire, rocket fire and 
witnessed a truck ahead of him hit a mine.  

With regard to the veteran's aforementioned stressors, the 
veteran's DD 214 corroborates his unit attachment with the 
403rd Transportation Company, his MOS as a cargo handler, and 
his service in Vietnam.  The RO contacted the USASCRUR 
regarding verification of the veteran's stressors.  USASCRUR 
noted in the cover letter of its response that the documents 
obtained included Lessons Learned from the 26th General 
Support Group, the higher headquarters of the veteran's unit, 
for the period from February 1968 to July 1968, as well as a 
unit history of the 403rd Transportation Company for the same 
timeframe.  The cover letter also notes that the Lessons 
Learned document combat incidents including attacks against 
Quang Tri, where the veteran's unit was located, as well as 
mining incidents and casualties during the relevant time 
period.

A review of the documents submitted by USASCRUR supports the 
statements on the cover letter and indicates that the Quang 
Tri Combat Base, at which the veteran was stationed, was the 
site of a number of artillery attacks, mortar attacks, small 
arms fire and automatic weapons fire attacks by the enemy.  
Additionally, the records show that two enlisted personnel in 
the veteran's unit were injured in an artillery attack in May 
1968 and two other persons were medivaced out when the 
vehicle they were riding in was attacked.  The records also 
indicate that on multiple occasions trucks in convoys struck 
mines, and that on two such occasions, once in May 1968 and 
once in June 1968, the driver was wounded.  Furthermore, the 
records document that convoys received rocket attacks, and 
that a bunker at the veteran's location took a direct hit 
during a mortar attack in May 1968.  In light of the above 
evidence, the Board finds that the veteran's stressors of 
being fired at by the enemy with small weapons fire, 
artillery and mortars, have been corroborated and a combat 
finding is not necessary for this stressor.  

The USASCRUR records were not able to corroborate the 
veteran's temporary duty assignment to the morgue while in Da 
Nang other than to establish that his unit was indeed 
stationed in Da Nang during February 1968.  Accordingly, the 
evidence of record was insufficient to verify the veteran's 
temporary duty assignment to a morgue in February 1968 
without additional corroboration as this assignment was not 
directly combat related or referenced in the records 
submitted by USASCRUR.  Although the Board finds the veteran 
to be credible, in the absence of corroboration, this 
stressor cannot be verified.

However, with regard to the veteran's assertion of exposure 
to small arms fire and observation of a truck striking a mine 
on convoys, given the enemy contact described in the USASCRUR 
records, the Board finds that the veteran was exposed to 
combat with the enemy while he was stationed at Quang Tri 
Combat Base.  38 C.F.R. § 3.102, 3.304 (f) (2000).  Having 
determined that the veteran was in combat at this time, his 
lay statements regarding his stressors occurring while on 
convoys can be accepted as conclusive of their occurrence 
without further development, provided that these statements 
are satisfactory and consistent with the circumstances, 
conditions or hardships of his service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997).  As the 
record shows, although the veteran has repeated these events 
several times, he has been consistent with the facts and 
events in each recitation, and there is nothing in the record 
indicating that his statements are not credible or 
satisfactory.  Additionally, given the veteran's MOS as a 
cargo handler, and the description of his units activities 
and location at Quang Tri Combat Base provided in his unit 
history, his assignment to participate in convoys from Quang 
Tri would be consistent with his "circumstances and 
conditions" of service.  Moreover, the USASCRUR records 
confirm that the air base at which he was stationed was 
exposed to attacks by the enemy with resultant injuries and 
damage, and that several trucks struck mines during the time 
he was stationed in that area.  Accordingly, the Board finds 
that his averred stressors relating to witnessing a truck 
strike a mine is satisfactorily verified, and it, along with 
the veteran's experiences of enduring enemy attacks, are 
valid bases for a medical determination that the veteran 
suffers from PTSD.  

Having verified several of the veteran's asserted stressors, 
the inquiry must turn to whether or not a medical connection 
has been made between any of his verified stressors and his 
current diagnosis of PTSD.  As noted earlier, the October 
1995 VA examination report relates the veteran's PTSD with 
his experiences in Vietnam, specifically including the stress 
surrounding his exposure to enemy attacks and his witnessing 
of a truck strike a mine injuring the personnel inside.  
Accordingly, the veteran has presented a current diagnosis of 
PTSD, a verified stressor during service, and a medically 
acknowledged connection between his verified stressor and his 
PTSD diagnosis; therefore, as he has satisfied all the 
requirements for a claim of entitlement to service connection 
for PTSD, his claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

